329 S.W.3d 417 (2011)
Michael L. GORMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71188.
Missouri Court of Appeals, Western District.
January 18, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, GARY D. WITT, Judge and KEITH B. MARQUART, Special Judge.

ORDER
PER CURIAM.
Michael Gorman appeals the judgment denying his Rule 29.15 motion for postconviction relief, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).